Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 & 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estorf et al. (DE 102016215760).

1. Estorf et al. teach:
A rotor (1) of an electric motor (for electric machine, see title) comprising:
- a basic shaft (hollow tube 7), 
- a plurality of plate stacks (lamination stack 3), 
- at least one balancing element (balancing areas 6) structured and arranged to offsetting imbalances (implied by the name and position);
a drive element (shaft end 4); and
wherein the at least one balancing element and the drive element (6) are integrally provided as a one-piece, monolithic component (radial end 15).

2. Estorf et al. teach:
 The rotor according to Claim 1, wherein: the monolithic componentincludes a holding device/rotor 1 integrally formed therewith, the drive element isstructured as a cylindrical axial extension (since it holds the hollow tube) and the at least one balancing element is structured as a radial collar disposed on the holding device (since it extends radially from the shaft end 4); and the radial collar and the axial extension are connected to one another via a hollow cylinder section (see fig 2).  
3. Estorf et al. teach:
 (Currently Amended) The rotor according to Claim 2, wherein the holding device, via the hollow cylinder section, is fixed on the basic shaft via a press fit connection (since the hole has a diameter that is slightly smaller than the outer diameter of the hollow tube and the hollow tube is driven into the hole, the limitation of press fit is satified).  

8. Estorf et al. teach:
The rotor according to Claim 1, wherein the monolithic component is structured as a plug and engages in the basic shaft (since the basic shaft is screwed into the balancing element, it constitutes a plug; fig 2).  

11. Estorf et al. teach:
The rotor according tClaim 1, wherein the basic shaft is structured as a tube (figs 1 & 2).

12. Estorf et al. teach:
An electric motor (Since applicant has not shown a motor in applicant’s drawings and Estorf’s invention is a rotor for a motor, the examiner is construing Estorf etal. To teach a motor), comprising a rotor (re rejection of claim 1) including: 
a basic shaft (re rejection of claim 1); 
a plurality of plate stacks (re rejection of claim 1); 
at least one balancing element (re rejection of claim 1) structured and arranged to offset imbalances (re rejection of claim 1); 
a drive element (re rejection of claim 1); and 
wherein the at least one balancing element and the drive element are integrally provided as a one-piece, monolithic component (re rejection of claim 1).  

13. Estorf et al. teach:
The electric motor according to Claim 12, wherein: the monolithic component includes a holding device (re rejection of claim 2) integrally formed therewith; the drive element is structured as a cylindrical axial extension (re rejection of claim 2) and the at least one balancing element is structured as a radial collar (re rejection of claim 2) disposed on the holding device (re rejection of claim 2); and the radial collar and the axial extension are connected to one another via a hollow cylinder section (re rejection of claim 2).  

14. Estorf et al. teach:
The electric motor according to Claim 13, wherein the holding device, via the hollow cylinder section, is fixed on the basic shaft via a press fit connection (since the hole has a diameter that is slightly smaller than the outer diameter of the hollow tube and the hollow tube is driven into the hole, the limitation of press fit is satified).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 7, 16, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estorf et al. in view of Batchelor et al. (EP 1530278).
4. Estorf et al. has been discussed above, re claim 1; but does not teach a spring element arranged between the holding device, and the plurality of plate stacks.  

Batchelor et al. teaches that a spring element arranged between the holding device, and the plurality of plate stacks to reduce damage to the laminations from clamping.

    PNG
    media_image1.png
    87
    851
    media_image1.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. with a spring element arranged between the holding device, and the plurality of plate stacks, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping.

5. Estorf et al. has been discussed above, re claim 4; but does not teach that the spring element isconfigured as at least one of an annular wave disc and an elastic plastic part.  

Batchelor et al. teaches that the spring element isconfigured as at least one of an annular wave disc (since the disc has a profile of a wave and a wave is an inclined shape of sorts and applicant has not shown the specific shape in applicant’s figures, Batchelor teaches an annular wave disc, fig 2) and an elastic plastic part to reduce damage to the laminations from clamping.

    PNG
    media_image1.png
    87
    851
    media_image1.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the spring element isconfigured as at least one of an annular wave disc and an elastic plastic part, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping.
7. Estorf et al. has been discussed above, re claim 1; but does not teach that the at least one balancing element includes at least one bore configured to offset an imbalance.  
Batchelor et al. teaches that that the at least one balancing element 40 includes at least one bore/drillings 20 configured to offset an imbalance to reduce damage to the laminations from clamping. 

    PNG
    media_image2.png
    53
    847
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the at least one balancing element includes at least one bore configured to offset an imbalance, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping.
16. Estorf et al. has been discussed above, re claim 12; but does not teach that the at least one balancing element includes at least one bore configured to offset an imbalance.  
Batchelor et al. teaches that that the at least one balancing element 40 includes at least one bore/drillings 20 configured to offset an imbalance to reduce damage to the laminations from clamping. 

    PNG
    media_image2.png
    53
    847
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the at least one balancing element includes at least one bore configured to offset an imbalance, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping.

18. Estorf et al. has been discussed above, re claim 1; but does not teach a spring element arranged between the balancing element and the plurality of plate stacks.  
Batchelor et al. teaches that a spring element arranged between the balancing element and the plurality of plate stacks to reduce damage to the laminations from clamping. 

    PNG
    media_image2.png
    53
    847
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. with a spring element arranged between the balancing element and the plurality of plate stacks, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping
20. Estorf et al. has been discussed above, re claim 1; but does not teach that the spring element is configured as an annular wave disc.  
Batchelor et al. teaches that the spring element is configured as an annular wave disc to reduce damage to the laminations from clamping. 

    PNG
    media_image2.png
    53
    847
    media_image2.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the spring element is configured as an annular wave disc, as taught by Batchelor et al. so as to reduce damage to the laminations from clamping.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estorf et al. and Batchelor et al. in further view of Sato et al. (US 9005066).

15. Estorf et al. has been discussed above, re claim 13; but does not teach a spring element arranged between the holding device and the plurality of plate stacks, wherein the spring element is configured as a plastic and elastic annular wave disc.  
Batchelor et al. teaches that a spring element arranged between/among the holding device (rotor shaft 20 and end plate 40 are the holding device) and the plurality of plate stacks/rotor laminations 2, and a spring element 50 to reduce damage to the laminations due to clamping.
Sato et al. teaches that the spring element 50 is configured as a plastic and elastic annular wave disc to provide the appropriate pressing force on an element (eccentric disk/shaft/or applicant’s claimed plate stacks) enough to prevent that element (eccentric disk/shaft/or applicant’s claimed plate stacks)from moving backward (excerpt below).  

    PNG
    media_image3.png
    259
    870
    media_image3.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. with a spring element arranged between the holding device and the plurality of plate stacks, wherein the spring element is configured as a plastic and elastic annular wave disc, as taught by Batchelor et al. and Sato et al. so as to reduce damage to the laminations from clamping and properly prevent movement of plate stacks.

Claim(s) 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estorf et al. in view of Paul et al. (DE 102018211865).
6. Estorf et al. has been discussed above, re claim 2; but does not teach that the plurality of plate stacks and the holding device are axially connected to one another in a positive-locking manner.  
Paul et al. teaches that the plurality of plate stacks 2a-2b and the holding device 3 & 4 are axially connected to one another in a positive-locking manner to provide a reliable connection to the rotor. 
 
    PNG
    media_image4.png
    171
    743
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the plurality of plate stacks and the holding device are axially connected to one another in a positive-locking manner, as taught by Paul et al. so as to provide a reliable connection to the rotor.
9. Estorf et al. has been discussed above, re claim 1; but does not teach that the drive element has a smaller outer diameter than the basic shaft.  
Paul et al. teaches that the drive element has a smaller outer diameter than the basic shaft to provide a reliable connection for the drive element (annotated fig below). 
 
    PNG
    media_image5.png
    381
    654
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the drive element has a smaller outer diameter than the basic shaft, as taught by Paul et al. so as to provide a reliable connection to the drive element.

10. Estorf et al. has been discussed above, re claim; but does not teach that the plurality of plate stacks are connected to one another in a positive-locking manner.  
Paul et al. teaches that the plurality of plate stacks are connected to one another in a positive-locking manner to provide a reliable connection to the rotor (re rej of claim 6 above). 
  
    PNG
    media_image4.png
    171
    743
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the plurality of plate stacks are connected to one another in a positive-locking manner, as taught by Paul et al. so as to provide a reliable connection to the rotor.

Claim(s) 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estorf et al. in view of Kent (US 2970237).

17. Estorf et al. has been discussed above, re claim 1; but does not teach that the plurality of plate stacks are bonded to one another.  
Kent teaches that the plurality of plate stacks 9 are bonded to one another to ensure a positive bonding (col 4 3rd para).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the plurality of plate stacks are bonded to one another, as taught by Kent so as to ensure a positive bonding.

19. Estorf et al. has been discussed above, re claim 2; but does not teach that the plurality of plate stacks and the holding device are bonded to one another.  
Kent teaches that the plurality of plate stacks 9 and the holding device/endplate 15a are bonded to ensure a positive bonding.  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Estorf et al. so that the plurality of plate stacks and the holding device are bonded to one another, as taught by Kent so as to ensure a positive bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832